





Exhibit 10.4





PERFORMANCE UNIT AWARD AGREEMENT
(2018 Award)
THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and entered into
as of the 10th day of December, 2015, by and between Piedmont Natural Gas
Company, Inc. (the “Company”) and ______________(“Participant”).
WITNESSETH:
WHEREAS, the Company has adopted, and its shareholders have approved, the
Piedmont Natural Gas Company, Inc. Incentive Compensation Plan (the “Plan”); and
WHEREAS, on October 15, 2015, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) established a three-year performance period under
the Plan beginning November 1, 2015 and ending October 31, 2018 (the “2018 Award
Performance Period”), and the Committee approved the award of Performance Units
for the 2018 Award Performance Period; and
WHEREAS, the Participant has been awarded [•] Performance Units for the 2018
Award Performance Period.
NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the parties hereto hereby agree as follows:
1.Subject to the provisions of Section 2 below, the Participant acknowledges
that the grant and distribution of the award hereunder is governed by the terms
of the Plan, and the terms of the Plan are incorporated into this Agreement in
their entirety and made a part hereof by reference. Unless otherwise defined
herein, capitalized terms used herein shall have the meaning set forth in the
Plan. In the event of any conflict between the terms of the Plan and this
Agreement, the terms of the Plan shall control.
2.The Company is party to an Agreement and Plan of Merger with Duke Energy
Corporation and Forest Subsidiary, Inc. dated October 24, 2015 (the “Merger
Agreement”). Section 2.3(c) of the Merger Agreement provides that if the
Performance Units awarded to the Participant pursuant to this Agreement are
outstanding as of the closing of the merger and other transactions contemplated
by the Merger Agreement, the Performance Units will be converted into a Duke
Energy retention stock unit award (“Duke Energy RSU Award”), with the number of
shares of Duke Energy common stock subject to such Duke Energy RSU Award equal
to 125% of the number of Performance Units multiplied by a fraction, the
numerator of which is the merger consideration and the denominator of which is
the average of the volume weighted averages of the trading prices of Duke Energy
common stock on the New York Stock Exchange on each of the five consecutive
trading days ending on (and inclusive of) the trading day that is two trading
days prior to the closing date of the merger (rounded down to the nearest whole
share). The Duke Energy RSU Awards will be subject to the same vesting schedule
and payment terms and similar terms and conditions as apply to the Performance
Units, except that the



--------------------------------------------------------------------------------



performance-based vesting conditions will cease to apply to the Duke Energy RSU
Awards and vesting will be subject to the Participant remaining continuously
employed by Duke Energy or its affiliates through the date on which the 2018
Award Performance Period would have ended. The Duke Energy RSU Award will be
subject to 100% accelerated vesting upon certain types of terminations of
employment and prorated accelerated vesting upon retirement.
The Participant acknowledges and agrees that Section 2.3(c) of the Merger
Agreement shall govern and control the conversion of the Performance Units as of
the closing of the merger and other transaction contemplated by the Merger
Agreement if the Performance Units are outstanding at such time notwithstanding
any contrary provision of the Plan or this Agreement.
3.The percentage of the Performance Units awarded to the Participant that shall
be distributed to the Participant shall depend on the levels of performance
achieved during the 2018 Award Performance Period as set forth on Exhibit A
attached hereto. No distributions of Performance Units shall be made with
respect to a particular measure of performance if the minimum percentage of the
applicable measure of performance is not achieved for the 2018 Award Performance
Period as set forth on Exhibit A.
The performance levels achieved for the 2018 Award Performance Period and the
percentage of Performance Units to be distributed shall be conclusively
determined by the Compensation Committee of the Board of Directors.
Notwithstanding the foregoing, in the event the Participant’s employment with
the Company is terminated by the Company without Cause or by the Participant for
Good Reason, in either case within a period of one year following the occurrence
of a Change in Control and prior to the end of the 2018 Award Performance
Period, one hundred percent (100%) of the 2018 Award Performance Units awarded
to the Participant hereunder shall be distributed to the Participant without any
adjustment for the levels of performance actually achieved during the 2018 Award
Performance Period prior to or after the Change in Control.
4.The percentage of Performance Units awarded to the Participant which the
Participant shall become entitled to receive shall be distributed in the form of
shares of the Company’s common stock (“Shares”), with one earned Performance
Unit equal to one Share.
5.The Company shall deduct from any Shares otherwise distributable to the
Participant that number of Shares having a value equal to the amount of any
taxes required by law to be withheld from awards made under the Plan. The
Participant may elect to have the Company withhold a greater number of Shares
(up to a maximum of fifty percent (50%) of the Shares distributable to the
Participant) for tax withholding.
6.The extent to which the Performance Units are forfeited or remain outstanding
in the event the Participant terminates employment with the Company prior to the
end of the 2018 Award Performance Period for any reason, including due to the
Participant’s death, Disability or Retirement, shall be governed by the terms of
the Plan.



--------------------------------------------------------------------------------



7.No award of undistributed Performance Units hereunder to the Participant shall
entitle the Participant to any rights as a shareholder of the Company.
8.The Participant’s award under the Plan may not be assigned or alienated.
Subject to any limitations under the Plan on transferability, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
9.Neither the Plan, nor this Agreement, nor any action taken under the Plan or
this Agreement shall be construed as giving to the Participant the right to be
retained in the employ of the Company.
10.Any distribution of Shares may be delayed until the requirements of any
applicable laws or regulations or any stock exchange requirements are satisfied.
The Shares distributed to the Participant shall be subject to such restrictions
and conditions on disposition as counsel for the Company shall determine to be
desirable or necessary under applicable law.
11.The Participant may designate a beneficiary or beneficiaries to receive all
or part of the Performance Units to be distributed to him/her under the Plan in
case of death of the Participant. Any such Performance Units awarded under this
Plan shall be distributed to the beneficiary(ies) designated in Exhibit B that
is incorporated herein for all purposes. If no beneficiary(ies) is designated,
such Performance Units shall be paid to the estate of the Participant.
12.The Committee shall have authority to administer and interpret the Plan and
to establish rules for its administration.
13.This Agreement constitutes the entire understanding of the parties on the
subjects covered. The Participant expressly warrants that he/she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Except with respect to
modifications of the Plan as provided therein, this Agreement can be amended
only in writing executed by the Participant and a duly authorized officer of the
Company.
14.This Agreement shall be governed by the laws of the State of North Carolina
to the extent not preempted by applicable federal law.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in duplicate as of the date first above written.


PIEDMONT NATURAL GAS COMPANY, INC.


By:    
Chairman, President and Chief Executive Officer


By:


_______________________________________
Participant







--------------------------------------------------------------------------------



EXHIBIT A
Performance Measures for the Three-Year Performance
Period beginning November 1, 2015 (2018 Award)


A financial performance target of [•]% compounded annual increase in basic
earnings per share (“ESP Growth”) will govern [•]% of the Performance Units
awarded.
Total shareholder return (“TSR”) in comparison to the designated industry peer
group as approved by the Compensation Committee of the Board of Directors
(increase in stock price plus dividends paid over the 2018 Award Performance
Period) will govern [•]% of the Performance Units awarded.
The amount of net income returned as a percentage of shareholders equity, or
return on equity (“ROE”), will govern [•]% of the Performance Units awarded.


EPS Growth ([•]% Weight)
 
Relative TSR ([•]% Weight)
 
ROE ([•]% Weight)


Actual 3-year Compounded EPS Growth %
 




% of Performance Units
Earned
 


Company’s TSR as a Percentile Ranking
Of Peer Group TSR
 




% of Performance Units
Earned
 


Company’s ROE as a Percentage of Weighted Average Allowed ROE










% of Performance Units Earned
 
 
 
 
 
 
 
 
 
 
 
Less than [•]%
 
0%
 
Less than 25%
 
0%
 
Less than 95%
 
0%
[•]%
 
50%
 
25% - 39%
 
50%
 
95%
 
50%
[•]%
 
100%
 
40% - 49%
 
75%
 
100%
 
100%
[•]% or greater
 
150%
 
50% - 74%
 
100%
 
120% or greater
 
150%
 
 
 
 
75% - 89%
 
125%
 
 
 
 
 
 
 
 
90% or greater
 
150%
 
 
 
 





Note:    EPS Growth and ROE levels between threshold ([•]% and 95%,
respectively) and stretch ([•]% and 120%, respectively) will be subject to
mathematical interpolation.




